OPINION
BY THE COURT:
This matter is before the Court upon appeal on questions of law from a judgment of the Probate Court rendered on the 20th day of January, 1941. The appellant flies a motion to be permitted to take testimony on newly discovered evidence on the following grounds: that on the 13th of March, 1941, certain evidence was discovered pertinent to the rights of the appellant; that on said day appellant discovered that the deputies of the Probate Court did not receive their appointment and were not sworn as deputies for. the term of the Probate Court beginning in 1937, and were not in fact lawful officers of the court for the tersa beginning 1937; that the proceedings in the Burgy guardianship have been a legal nullity; that for a period of years the appointment of the deputies has been entered in the journal of the Probate- Court at the beginning of the several terms; that for the term beginning 1933 the appointment of the deputies was duly entered; that for the term beginning 1937 the appointment of the deputies was not entered; that for the term beginning in 1941 the appointment was duly entered; that when this evidence was discovered the appellant had already filed her notice of appeal on questions of law; that such evidence should be before the court and made a part of the record before the court rules hereon.
An appeal was taken by the appellant on questions of law from the judgment of the Probate Court rendered on January 20, 1941. We are unable to discover, in what manner the failure of the record to disclose that the deputies had been qualified will affect the proceedings before this Court.
The action before us is on appeal on questions of law, and no new evidence may be taken here. It must be taken in the Court where the case was tried.
Motion overruled.
GEIGER, PJ., BARNES & HORNBECK, JJ., concur.